UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8095



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BETTY J. MURPHY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-89-280, CA-01-858-1)


Submitted:   March 21, 2002                 Decided:   April 1, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty J. Murphy, Appellant Pro Se. Benjamin H. White, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty Jean Murphy appeals from the district court’s order

denying her motion for modification of her term of imprisonment.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s    recommendation   and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See United States v. Murphy, Nos. CR-89-280; CA-

01-858-1 (M.D.N.C. Nov. 30, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                   2